Briscoe, J.,
delivered the opinion of the Court.
This is an action of replevin brought by the appellants, the Farmers’ Packing Company of Talbot County, against the appellees, Alexander Brown and Sons, to recover five thousand cases of canned corn, alleged to be the property of the appellants. The defendants pleaded property in themselves and property in the Baltimore Warehouse Company. To these pleas a replication was filed and upon issue joined the case was tried, which resulted in a verdict for the defendants. At the trial there were eight exceptions reserved, and these form the basis of this appeal. We will pass upon them in their regular order, in so far as it may be necessaiy to the determination of this case.
*10The plaintiff is a corporation, engaged among other things, at Easton, Talbot County, in canning and packing corn. The defendants are general agents and engaged in the warehouse business at Brown’s wharf, Baltimore. It appears from the record that the appellant during the month of September, 1894, shipped by steamboat to Baltimore five thousand cases of canned corn. When this corn reached Baltimore, Percival LeRoy & Co., who were dealers in canned goods and supplies, were notified by a shipping ticket from the Steamboat Company of its arrival. This ticket showed upon its face that LeRoy & Co. were the consignees of the corn. It was then taken to Brown’s warehouse for storage, and upon the faith of the tickets issued by the carrier, the Steamboat Company, the receipts of the Warehouse Company were issued in the name of Percival LeRoy & Co. And on the 29th of September, 1894, LeRoy & Co., the consignees, obtained from the Baltimore Warehouse Company a loan of $5,000 upon these warehouse receipts which had been previously issued in their name, and which were in their possession. The property now in dispute was replevied by the appellants on the 31st of October, 1894, and the judgment below being for the defendants, the plaintiff has appealed.
Now it is clear that since the Act of 1876, chapter 262 (Code, Art. 14, sec. 1), all warehouse, elevator or storage receipts whatsoever for goods, chattels or commodities of any kind stored or deposited in any warehouse are declared to be negotiable instruments and securities, unless it be provided in express terms to the contrary on the face thereof, in the same sense as bills of exchange and promissory notes, and full and complete title to the property mentioned therein shall vest in each and every bona fide holder thereof for value, altogether unaffected by any rights or equities whatsoever between the original or any other prior holders of w'hich such bona fide holder for value shall not have had actual notice at the time he became such. And by section 3 of Art. 2, it is provided that any person intrusted with *11and in possession of any bill of lading, storekeeper’s or inspector’s certificate, order for the delivery of goods, or other document showing possession, shall be deemed the true owner of the goods, wares or .merchandise described therein, so far as to give validity to any contract thereafter to be made by such person, with any other person or body corporate for the sale or disposal of the said goods, or for the pledge or deposit thereof as a security for any money or negotiable instrument advanced or given on the faith of such documents, provided that such person or body corporate shall not have notice by such document or otherwise, that the person so intrusted is not the actual and bona fide owner of such goods, wares and merchandise. These statutes have been recently before this Court and received its construction. Tiedeman v. Knox, 53 Md. 620; Ruhl v. Corner, 63 Md. 182; Seal v. Zell, 63 Md. 356. Looking then to the law as settled by the decisions of this Court, and as applicable to the facts and circumstances of this case, we are of opinion that it was correctly stated in the defendant’s instruction, which was granted by the Court.
“ The defendants pray the Court to instruct the jury that if they find from the evidence that the Farmers’ Packing Company, the plaintiff, during the month of September, 1894, shipped from Easton,-consigned to Percival LeRoy and Company, in Baltimore, the 5,000 cases of canned corn which were afterwards replevied in this suit. And if the jury find that the said goods were shipped in various lots, and received from the 15 th to the 28th of September, inclusive, and that said goods reached Baltimore by water, and that on the arrival of each shipment at the wharf of the respective steamers transporting the same, the said respective shipments were by direction of Percival LeRoy and Company, the consignees, transported for delivery to Brown’s wharf, and that on each delivery of said shipments of canned goods a receipt prepared in duplicate by the Steamboat Company delivering the same, for the goods so delivered, indicating thereon that Percival LeRoy and Company *12were the consignees of said goods, was presented to the wharfinger of defendants to be signed on behalf of Percival LeRoy & Co., the consignees ; and if the jury further find that said goods were so received and receipted for and by direction of Percival LeRoy and Compay were stored in Brown’s warehouse, and that the warehouse receipts offered in evidence were issued for said goods to Percival LeRoy & Co., by defendant’s warehouseman, on the faith of said shipment receipts, and without any notice to him or to the defendants from said shipment receipts or otherwise that Percival LeRoy & Co. were not the actual and bona fide owners of the goods mentioned therein respectively; and if the jury further find that thereafter the Baltimore Warehouse Company, upon presentation and endorsement to it, of the said warehouse receipts by Percival LeRoy & Co., in good faith, and without notice that Percival LeRoy & Co. were not the actual and bona fide owners of the goods specified therein respectively, advanced to the said Percival Le-Roy & Co., on the faith of said warehouse receipts and of the goods specified therein, the sum of $5,000; and if they further find that the said advance is still due and unpaid, then the verdict of the jury must be for the defendants on the issue of property in the Baltimore Warehouse Company.’ ’
It follows then from this view of the law that there was no error in the refusal of the appellant’s prayers, because they proceeded upon an entirely different view of the law, and were not supported by the facts of the case. They were also unnecessary and calculated to mislead the jury, as the law of the case had been accurately submitted by the appellee’s prayer.
There were four exceptions taken at the trial on the part of the appellants to the admission of evidence. We have carefully examined these exceptions and discover no error of which the appellants have a right to complain. As to the first exception, it is only necessary to say that it does not appear from the bill of exception that the evidence ob*13jected to was submitted to the jury. The witness, Brainard, who was freight agent of the common carrier, in answer to the question allowed by the Court, seems only to have testified as to the usual course of business of his company in reference to the receiving, carrying and delivery of freight. There was no error in the admission of this evidence. The second exception was to the allowing of the following question to be asked the witness, Brainard: “In reference to the goods, what directions did you receive from LeRoy,” the answer being “Well, in all cases of the Farmers’ Packing Company, take them to Brown’s wharf.” This testimony, we think, was material and relevant, for the purpose of showing under what authority the canned corn had been delivered by the Steamboat Company to Brown’s wharf, thus showing the possession of the goods by the appellees.
The third and fourth exceptions will be considered together ; the first is an exception to the admission in evidence of the warehouse receipts issued by the appellees in the name of Percival LeRoy & Co., and the second to the admission of testimony as to the usual course of business between the appellees and Percival LeRoy & Co., the consignees. The warehouse receipts were clearly admissible under the plea of property in the Baltimore Warehouse Company. These receipts were in the possession of C. A. Foote, the president of the company, who testified that they were for the corn replevied in this case. The testimony objected to in the fourth bill of exception was admissible under the rulings of this Court in the cases of Busby v. The North American Life Insurance Company, 40 Md. 572; Levi v. Booth, 58 Md. 312.
The remaining exception relates to the manner of taking the sealed verdict. It is objected that the sealed verdict as found by the jury did not ascertain separately the value of the goods and the damages as required by section 11 x of Article 75 of the Code. But assuming this to be true, it further appears that the verdict was properly corrected by the jury before its record, so when delivered by the jury and *14recorded by the Court it fully complied with the statute. A verdict can be varied from by the jury at any time before it is recorded. Edelin v. Thompson, 2 H. & G. 31; Gaither v. Wilmer, 71 Md. 365.
(Decided January 4th, 1898)
Finding no error the judgment will be affirmed with costs.

Judgment affirmed with costs.